On petition for rehearing.
Pee Oueiam.
In this case defendant has petitioned for a rehearing. Tbe contention is that tbe former opinion is basically wrong; that tbe statute Comp. Laws, 1913, subd. 6, § 683 providing that an office shall become vacant upon the failure of the incumbent “to qualify as provided by law,” is directory merely, and does not of itself work a forfeiture, of tbe right to the office. Tbe question thus raised has been fully considered in tbe case of State ex rel. Johnson v. Cahill, post, 193 N. W. 938, decided herewith. Tbe opinion in that ease is a complete answer to tbe question raised in tbe petition for rehearing in this case.
Behearing denied.
*895Bronson, Ck. J., and Biedzell and Christianson, JJ., and Cooley, Dist. J., concur.
Justices JoiiNsoN and Nuessle, being disqualified, did not participate in tke decision on petition for rehearing, Honorable Chas. M. Cooley, Judge of First Judicial District, sitting in tkeir stead.